Case 3:17-cv-05780-MAS-LHG Document 100 Filed 04/21/20 Page 1 of 6 PagelD: 1209

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
STEVEN COPELAND,
Plaintiff, ; Civil Action No. 17-5780 (MAS) (LHG)
Vv. : OPINION

MERCER COUNTY CORRECTION
CENTER, et al.,

Defendants.

 

SHIPP, District Judge

Plaintiff is proceeding pro se with a civil rights complaint filed pursuant to 42 U.S.C.
§ 1983, (Am. Compl., ECF No. 49.) Presently before the Court is a motion to dismiss the
complaint filed by Defendants Charles Green and Lieutenant Cornelius. (Mot. to Dismiss, ECF
No. 89.) Plaintiff has not filed opposition to the motion. For the reasons set forth herein, the Court
grants the motion to dismiss.
I. PROCEDURAL BACKGROUND

On August 4, 2017, Plaintiff filed a civil rights complaint against Defendants Peter Charles,
Charles Ellis, Lieutenant Lyszczak. and Phyllis Oliver (collectively, the “Mercer County
Defendants”), as well as the Mercer County Correction Center (*MCCC”), and the Essex County
Correctional Facility (-ECCF"). (Compl.. ECF No. t.) The Court permitted the complaint to
proceed against the Mercer County Defendants but dismissed MCCC and ECCF from the case.
(Mem. & Order, Sept. 14, 2017, ECF No. 12.) On November 17, 2017, Plaintiff filed

correspondence seeking to add ECCF Warden Charles Green and ECCF Lieutenant Cornelius
Case 3:17-cv-05780-MAS-LHG Document 100 Filed 04/21/20 Page 2 of 6 PagelD: 1210

(collectively, the “Essex County Defendants”). (Correspondence, Nov. 17, 2017. ECF No. 21.)
Plaintiff's request was granted and he subsequently filed an amended complaint. (Minute Entry,
Oct. 12, 2018, ECF No. 44; Am. Compl., ECF No. 49.) On September 24, 2019, the Essex County
Defendants filed a motion to dismiss. (Mot. to Dismiss, ECF No. 89.) Plaintiff did not file
opposition.

I. FACTUAL BACKGROUND

The Court recites the facts necessary to decide the instant motion and accepts as true
Plaintiff's factual aJlegations for the purposes of the motion. See NJ. Carpenters v. Tishman
Constr. Corp. of N.J., 760 F.3d 297, 302 (3d Cir. 2014) (holding that a court must accept a
plaintiff's factual allegations as true for the purposes of a motion to dismiss). In January 2014,
Plaintiff was ordered detained at MCCC while he was awaiting trial in Mercer County. (Am.
Compl., ECF No. 49 at I.) Plaintiff states that on June 19. 2015, he was transferred to ECCF
without any explanation or opportunity to contest the transfer. (/d.) On May 22. 2017. Plaintiff
was returned to MCCC to be available for his trial. (/d. at 3.) After his trial concluded in June
2017, Plaintiff was transferred back to ECCF until his sentencing. (/d. at 5.)

On July 18, 2017, Plaintiff submitted a grievance at ECCF requesting the reason for his
transfer. (Am. Compl. Ex., ECF No. 49-1.) Lieutenant Cornelius responded stating, “This is not
a grievance. Talk to your attorney or write Mercer County. This system is utilized to address
concerns for Essex County Jail issues. The courts allow for you to have a public defender. Call
them. This is your first warning in misuse of this tablet.” (/.) Thereafter, Plaintiff submitted a
second grievance at ECCF again requesting the reason for his transfer. (Am. Compl., ECF No. 49
at 3.) He states that. “[t]he administration simply reported ~Administrative move per [deputy]

administrator.” (/e/.) Plaintiff states that the deputy administrator referred to in the response is
Case 3:17-cv-05780-MAS-LHG Document 100 Filed 04/21/20 Page 3 of 6 PagelD: 1211

Phyllis Oliver. (éd.) Plaintiff appealed his grievance. arguing that his transfer was
“unjusti[fiJable,” that he was not provided the opportunity to challenge his transfer, and that the
transfer violated his rights. (/@. at 5-6.) Plaintiff also asserted that he was not a “PC inmate”, he
had not been a “disciplinary issue,” and that he had a right to know why he had been transferred.
(/d. at 6.) On August 3, 2017, the “Essex County Correctional Facility responded” stating, in part:
“[d]isciplinary charges are not the 